Martin, J.
The plaintiff claims 'damages for a trespass committed on lands which he alleges to be his, and prays that he may be declared the lawful possessor, as owner thereof. There was a judgment against him, and he has appealed.
The case is before us on a bill of exceptions, taken by his counsel to the opinion of the District Court refusing to admit in evi*16dence a certificate of the Register of the Land Office at Opelousas, attesting that the plaintiff’s claim to the premises had been allowed by the then Register and Receiver of the Office, as appeared from the books in the possession and keeping of the Register.
It does not appear to us that the District Court erred. The Registers of the Land Offices of the United States may, indeed, like all other keepers of public records, give copies or extracts of any books or documents in their custody, and such copies duly certified are admissible in evidence ; but they cannot attest or certify the contents of such books or documents in any other manner.
There is an early decision on this point as to clerks of courts, in the Reports of Cases decided in the Superior Court of the Territory.
The judgment of the inferior court reserves to the plaintiff his right to claim the premises in another suit.

Judgment affirmed.